Exhibit John K. Baker W. Christopher Barrier Sherry P. Bartley Steve Bauman R. T. Beard, III C. Douglas Buford, Jr. Burnie Burner1 Frederick K. Campbell2 Michelle H. Cauley Charles B. Cliett, Jr.3 Ken Cook Elisabeth S. DeLargy4 Doak Foster2 Byron Freeland Allan Gates2 Kathlyn Graves Harold W. Hamlin Jeffrey W. Hatfield L. Kyle Heffley Donald H. Henry M. Samuel Jones III John Alan Lewis Walter E. May Lance R. Miller Stuart P. Miller T. Ark Monroe, III2 Marshall S. Ney Anne S. Parker Larry Parks1 Lyn P. Pruitt Christopher T. Rogers Jeffrey L. Singleton Derrick W. Smith2 Stan D. Smith Marcella J. Taylor Jeffrey Thomas2 Nicholas Thompson2 William H.L. Woodyard, III, P.A. Walter G. Wright, Jr. Leigh Anne Yeargan 425 West Capitol Avenue, Suite 1800 Little Rock, Arkansas 72201-3525 Telephone 501-688-8800 Fax 501-688-8807 Trav Baxter Cory D. Childs Courtney C. Crouch, III 9Annie Dai Megan Gammill 5Jenny T. Garrett Alex T. Gray John K. Harriman 6Delena c. Hurst Ben D. Jackson Margaret A. Johnston Tony Juneau Christopher A. McNulty Cristina S. Monterrey Mary Rutherford Jeffrey L. Spillyards Zachary T. Steadman Mary Catherine Wood Counsel Robert C. Balfe 7Heather M. Bell 8Catherine M. Corless Jeffrey H. Dixon 9Jill Grimsley Drewyor 10Anton L. Janik, Jr. 11Bruce McCandless III Todd L. Newton Jennifer R. Pierce 12Julie M. Pomerantz 1Kathy Y. Reyes 13Barry G. Skolnick 1Tod D. Yeslow Of Counsel Joseph W. Gelzine 14Hermann Ivester 2H. Maurice Mitchell John S. Selig Jean D. Stockburger Richard A. Williams Writer’s Direct Dial 501-688-8800 December 4, 2009 1 Only Admitted in Texas 2 Admitted in District of Columbia and Arkansas 3 Admitted in Arizona, Texas and Arkansas 4 Only Admitted in Tennessee and Texas 5 Admitted in Louisiana and Arkansas 6 Admitted in Texas, Colorado and Arkansas 7 Admitted in California and Arkansas 8 Admitted in Tennessee and Arkansas 9 Admitted in Oklahoma and Arkansas 10 Admitted in Colorado and Arkansas 11 Only Admitted in New York, Washington, D.C. and Texas 12 Only Admitted in Georgia and Texas 13 Only Admitted in New York 14 Admitted in the U.S. Patent and Trademark Office and Arkansas All Others Admitted Only in Arkansas Board of Directors P.A.M.
